Citation Nr: 0844285	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right hip 
disability. 
 
2.  Entitlement to service connection a condition manifested 
by tingling in the arms and hands.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a June 2005 
rating decision of the VA Regional Office in Louisville, 
Kentucky that denied service connection for right hip 
disability and a condition manifested by tingling in the arms 
and hands.

Following review of the record, the issue of entitlement to 
service connection for a condition manifested by tingling in 
the arms and hands will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The service medical records do not contain evidence of right 
hip complaints, injury or treatment for any right hip 
condition; a right hip disorder was first clinically 
indicated many years after discharge from service. 


CONCLUSION OF LAW

Right hip disability, including arthritis, was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he now has a right hip disorder as 
the result of injury in service, specifically a motor vehicle 
accident, for which service connection should be granted. 

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim currently being adjudicated 
by letter dated in July 2004 that fully addressed the 
required notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeals of entitlement to service connection for right hip 
disability.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive VA clinical records have been received 
in support of the claim.  The appellant was afforded a VA 
examination in February 2005.  The RO attempted to secure 
additional information as delineated below but was 
unsuccessful.  Under the circumstances, the Board finds that 
the necessary development has been accomplished and that it 
is sufficient for appellate review to proceed without 
prejudice to the veteran. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  No further notice or assistance to the appellant 
is required to fulfill VA's duty to assist in the development 
of this claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The claim is ready to be considered on 
the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1131 (West 2002 & Supp 
2008); 38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Factual Background

The veteran's service medical records reflect no complaints, 
or treatment for a right hip condition or injury.  Reference 
to the veteran's having been involved in an automobile 
accident less than two months before was noted in a clinical 
entry dated in November 1984 when he was being treated for 
complaints unrelated to this claim.  The veteran filed a 
claim for service connection for conditions that included a 
right hip disability that was received in May 2004.  

VA outpatient records dating from 2001 were received showing 
that the veteran complained of right hip pain in June 2002.  
In January 2003, he related that he had had six months of 
pain in the right groin that radiated to the right buttock, 
and that it felt as if the hip wanted to 'go out' on him.  He 
denied any known injury.  The appellant was seen for a right 
leg problem in December 2003, stating that it buckled and 
gave way when he stood on it.  The veteran continued to seek 
treatment for right hip complaints for which he underwent 
diagnostic work-up.  Magnetic resonance imaging in February 
2004 was interpreted as showing a small area of bone 
destruction in the head of the femur.  A diagnosis of small 
area of avascular necrosis of the right femoral head was 
recorded in May 2004.  The veteran was reported to have 
stated in May 2004 that right hip pain had started all of a 
sudden a year before.  

Subsequently received was a private disability certificate 
dated in May 1996 noting that the veteran was seen that month 
for injury to his low back for which he was excused from 
work.  

In a statement dated in August 2004, the veteran related that 
he was a passenger in a car that was involved in a motor 
vehicle accident in Norfolk, Virginia in approximately April 
1985.  He said that he was taken to Norfolk General Hospital 
with another passenger and that X-rays were taken of his back 
and legs.  The veteran stated that he noticed right leg pain 
on and off and was supposed to report subsequent follow-up 
but was transferred before doing so.

A VA clinic note dated in August 2004 indicated that an X-ray 
report showed a sclerotic lesion of the right peripheral 
femoral head.  In the impressions, it was felt that while 
avascular necrosis was possible, another type of lesion, 
i.e., osteoid osteoma, could not be excluded.  Diagnoses of 
aseptic bony necrosis and osteoarthritis were recorded in 
September 2004.  In April 2005, it was reported that 
radiographs of the right hip revealed minimal degenerative 
arthritis, as well as a prominent subchondral cyst in the 
lateral aspect of the acetabulum and a prominent subchondral 
cyst in the femoral head.  It was noted that these might have 
indicated the presence of calcium pyrophosphate deposition 
disease.  

The appellant was afforded VA examination in this regard in 
February 2005.  It was noted that while in service, he 
reported being a back seat passenger in a vehicle that 
flipped numerous times.  He said he was not wearing a seat 
belt and was ejected through the back window.  The appellant 
related that his most notable injury was a contusion to the 
hip that resolved quickly with no apparent residuals.  A 
physical examination was performed and prior X-ray findings 
were reviewed.  Following examination, diagnoses of avascular 
necrosis, right femoral head, and minimal degenerative joint 
disease, right hip, were rendered.  

An RO memorandum dated in June 2005 is of record making a 
formal finding as to the unavailability of records pertaining 
to the veteran's reported motor vehicle accident in service.

A statement dated in March 2006 was received from a former 
fellow service member who related that he was in the vehicle 
with the veteran at the time of an automobile accident in 
1985 in Virginia Beach, Virginia.  He said that the vehicle 
was destroyed in the wreck and that all four occupants 
suffered injuries and were taken to a local hospital for 
treatment and observation.

In response to a May 2008 RO inquiry, the Norfolk Police 
Department wrote in a letter dated in May 2008 that no 
records were available pertaining to the veteran.  The record 
also reflects that no responses have been received from 
repeated requests to the veteran to submit authorization for 
release of medical records from Norfolk General Hospital 
where he states he was treated after the April 1985 accident. 



Legal Analysis

The Board has carefully considered the entire evidence of 
record, including the appellant's statements and the clinical 
evidence.  It is found, however, that the evidence in its 
entirety does not support a finding that the veteran now has 
right hip disability of service onset.  

The Board points out that service medicals do not contain any 
documentation of the veteran's reported motor vehicle 
accident in service.  While reference to an automobile 
accident less than two months before was referenced in 
service clinical data in November 1984 when the appellant was 
being treated for other complaints, no hip or other 
orthopedic complaints were recorded at that time.  The post 
service medical record shows that right hip pain, reportedly 
of sudden onset, was first clinically indicated in June 2002, 
approximately 15 years after discharge from active service.  
Findings variously diagnosed as avascular necrosis of the 
right femur head, degenerative joint disease, subchondral 
cyst, bony necrosis, osteoma, etc., were rendered in ensuing 
years.  However, the record contains no competent medical 
evidence that links right hip disability to service.  The 
Board thus finds that in the absence of any complaints 
relative to hip injury in service or thereafter, that even if 
the veteran did injure his right hip in service as contended, 
it must be found that it did not result in any chronic 
residuals as continuity of symptomatology is not established. 
See 38 C.F.R. § 3.303.  The appellant has not presented any 
clinical evidence to the contrary, nor has he provided VA 
with important information that might help to substantiate 
his claim.  As a layperson without medical training and 
expertise, the veteran himself is not competent to support 
the claim on the basis of his assertions alone and cannot 
provide an opinion in this medical matter. See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Under the circumstances, the Board 
finds that service connection for a right hip disorder, 
including arthritis, may not be granted on a direct or a 
presumptive basis. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  Therefore, service connection for a right hip 
disability must be denied. 

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for right hip disability, and the benefit of the 
doubt doctrine is not for application in this case. See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
57 (1991).


ORDER

Service connection for right hip disability is denied.


REMAND

The veteran asserts that he now has a neurological condition 
of the upper extremities that dates back to service for which 
service connection is warranted.  

Review of the service medical records reflect that the 
appellant was indeed repeatedly seen for continuing 
complaints of numbness and tingling sensations in his arms 
from April 1984.  No definitive diagnosis in service was 
provided.

The post service record reflects that after filing a claim in 
this regard in May 2004, the appellant was afforded several 
VA examinations which, when considered in their entirety, 
have not clarified (and indeed have been difficult to follow) 
whether or not he now has current neurological disability of 
the upper extremities which relates back to service.  

Specifically, the Board notes that VA outpatient records 
dating from 2001 make absolutely no reference to any such 
symptoms for a number of years.  On VA examination in March 
2005 it was reported that there was no electrodiagnostic 
evidence of ulnar neuropathy and only isolated findings of 
radial sensory nononeuropathy at the wrist which was 
frequently associated with minor trauma like wearing a wrist 
watch.  On VA examination in August 2007, it was found that 
electromyogram and nerve conduction studies in August 2007 
were interpreted as showing electrodiagnostic evidence of 
mild right median neuropathy at the wrist and right ulnar 
neuropathy at the elbow in the muscles and nerves tested.  In 
the impressions, the examiner stated that there was no 
electrodiagnostic evidence of polyneuropathy in the muscles 
and nerves tested, but subsequently opined that "it is 
likely that this patient has a peripheral neuropathy which 
initially presented with his present symptoms while on active 
military duty."  It was added that "I canno(sic) determine 
whether these symptoms noted in service stemmed from any 
TREAT [line cut off]".  Following the RO's request for an 
additional opinion, A VA advanced registered nurse 
practitioner reviewed the record in June 2008 , noted there 
were some non-specific findings in the electrodiagnostic 
interpretations, and found that it was less likely than not 
that the current diagnosis of ulnar/median neuropathy of the 
right upper extremity was related to symptoms recorded in 
1984.  

In this instance, the Board finds that there are clear 
conflicts in the clinical data and opinions as to whether the 
veteran now has a neurological condition of the upper 
extremities related to service such that the case should be 
remanded for an examination by a VA board-certified 
neurologist to resolve the inconsistencies and for clarifying 
opinions. 

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be 
scheduled for VA examination by a 
board-certified neurologist to 
determine the etiology of any 
current upper extremity 
neurological condition.  All 
indicated tests and studies should 
be performed, and clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis(es).  The 
claims file and a copy of this 
remand should be made available to 
the physician designated to 
examine the appellant.  The 
examiner should indicate whether 
or not the claims folder is 
reviewed.  A comprehensive 
clinical history should be 
obtained.  The examination report 
should include a discussion of the 
veteran's documented medical 
history and assertions.  Based on 
a thorough review of the evidence 
of record, the examiner should 
prepare a comprehensive narrative 
report to include a thoroughly 
rationalized and detailed opinion, 
as to the following: a) What is 
the most likely etiology of 
veteran's complaints of tingling 
and numbness in the arms in 
service?  b) Does the record 
indicate that the veteran 
continued to have such symptoms 
after service?  c) What is the 
most likely diagnosis and etiology 
of current upper neurological 
symptoms?  d) Is it at least as 
likely as not (50 percent 
probability or more) that current 
upper extremity symptoms are 
traceable to numbness and tingling 
of the arms complained of in 1984, 
or are they more likely of post 
service onset?  Complete rationale 
for all opinions provided should 
be fully discussed in the 
examination report.

2.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  Failure to appear for 
examination should be noted in the 
file.

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a 
competent medical opinion.  If the 
report is insufficient, or if the 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
remaining issue on appeal.  If the 
benefit is not granted, the 
veteran and his representative 
should be furnished a supplemental 
statement of the case and be 
afforded an opportunity to respond 
before the record is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


